Name: Commission Regulation (EC) NoÃ 1540/2005 of 22 September 2005 on the application of the beef special premium scheme in 2004 in Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: agricultural structures and production;  European Union law;  cooperation policy;  Europe;  means of agricultural production
 Date Published: nan

 23.9.2005 EN Official Journal of the European Union L 247/10 COMMISSION REGULATION (EC) No 1540/2005 of 22 September 2005 on the application of the beef special premium scheme in 2004 in Ireland and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the second indent of Article 50 thereof, Whereas: (1) Pursuant to Article 4(1) of Regulation (EC) No 1254/1999, producers holding male bovine animals on their holdings could qualify for a special premium. According to Article 4(2) of that Regulation, the special premium was granted in two age brackets. Under the first age bracket, set out in Article 4(2)(a) and (b), first indent, of that Regulation, the special premium was granted once in the life of each bull from the age of nine months, or, for steer, the first time at the age of nine month. Under the second age bracket, set out in Article 4(2)(b), second indent, of that Regulation, the special premium was granted, for steers, for a second time after it reached the age of 21 months. Pursuant to Article 4(4) of that Regulation, when the total number of bulls from the age of nine months and of steers from nine months to 20 months of age, for which an application was made and which satisfied the conditions for granting the special premium exceeded the regional ceiling as referred to in Annex I to that Regulation, the number of all eligible animals, in the first and the second age bracket, per producer for the year in question was to be reduced proportionately. (2) Following the decision taken by Ireland and the United Kingdom to implement, as from 1 January 2005, the Single Payment Scheme provided for in Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2000 (2), a large number of farmers wished to benefit from the special premium for their eligible bovine animals before the end of the scheme on 31 December 2004. Consequently, the number of animals for which an application was made in respect of the calendar year 2004 was considerably higher than in the previous years. (3) The increase in the number of applications in respect of the calendar year 2004 in Ireland and the United Kingdom for animals under the first age bracket was considerably higher than in the year 2003 and led to an excessive overshoot of the respective regional ceilings. Compared to the previous years, an increase of aid applications submitted in respect of animals falling within the second age bracket also had to be noted. However, that increase was considerably lower than the increase of applications for animals under the first age bracket. (4) In accordance with Article 4(4) of Regulation (EC) No 1254/1999, the excessive overshoot of the regional ceiling would result in a proportionate reduction of all aid applications. Taking account of the fact that the scheme ended on 31 December 2004, the actual purpose of a proportionate reduction of applications for animals under the second age bracket is no more pertinent because the animals claimed under the first age bracket will no more be claimable under the second age bracket. Applying the reduction provided for in Article 4(4) of Regulation (EC) No 1254/1999 to both age brackets would, therefore, lead to a disproportionate penalisation of producers who applied, in 2004, for animals under the second age bracket. The expiry of the Special Premium Scheme in Ireland and the United Kingdom on 31 December 2004 has therefore created a specific practical problem on the market which needs to be resolved in order to avoid disproportionate consequences for those farmers. It is, therefore, necessary to take the appropriate measures to decrease the penalisation-effect on these producers. (5) To limit, in respect of the calendar year 2004 in Ireland and the United Kingdom, the impact of the reduction resulting from the excessive overshoot in respect of animals under the first age bracket on those under the second, the payments of the special premium for animals under the second age bracket should be set equal to the average number of payments in respect of animals in the same age bracket for which payments of the premium were made during the calendar years 2001, 2002 and 2003. (6) Pursuant to Article 13(1) of Regulation (EC) No 1254/1999, producers receiving the special premium could qualify for an extensification payment, provided that in respect of the calendar year concerned the holdings concerned met the stocking density laid down in Article 13(2) of that Regulation. The extensification payment should be granted for the animals in the second age bracket accepted for the special premium which were held in holdings meeting the stocking density laid down in Article 13(2) of that Regulation. (7) Pursuant to the first indent of Article 22(2) of Regulation (EC) No 1254/1999, payments were to be made not later than 30 June 2005. However, given the particular circumstances arising from the expiry of the Special Premium Scheme, the abovementioned exceptional payments should be made not later than 15 October 2005. (8) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 4(4) of Regulation (EC) No 1254/1999, in Ireland and in the United Kingdom, the maximum number of animals referred to in the second indent of Article 4(2)(b) of that Regulation, for which payments of the special premium may be made in respect of the calendar year 2004, shall be as follows:  Ireland: 849 400,  United Kingdom: 938 100. 2. The extensification payment may be granted for the animals referred to in the second indent of Article 4(2)(b) of Regulation (EC) No 1254/1999 accepted to the special premium which are held in holdings meeting the stocking density laid down in Article 13(2) of that Regulation. 3. By way of derogation from the first indent of Article 22(2) of Regulation (EC) No 1254/1999, the payments referred to in paragraphs 1 and 2 shall be made not later than 15 October 2005. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation last amended by Regulation (EC) No 1782/2003. (2) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15).